Opinion issued August 9, 2012.




                                      In The
                               Court of Appeals
                                      For The
                          First District of Texas
                                  ____________

                               NO. 01-12-00114-CV
                                 ____________

                        ROBERT W. ROTEN, Appellant

                                         V.

                      GEORGE Z. CRAWFORD, Appellee


                    On Appeal from the 334th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2010-20882


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed December 30, 2011. On July 3,

2012, the parties filed a joint motion to dismiss the appeal in order to effectuate a

settlement agreement. See TEX. R. APP. P. 42.1(a)(2).
      The motion is granted, and the appeal is dismissed. See TEX. R. APP. P.

42.1(a)(2)(A), 43.2(f). We dismiss any other pending motions as moot. Costs of

the appeal are taxed against the party who incurred them, in accordance with the

parties’ agreement. See TEX. R. APP. P. 42.1(d).

                               PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Keyes.




                                        2